           Case 2:18-cv-08884-LMA Document 54 Filed 06/11/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JASON JARRELL SPIKES                                                           CIVIL ACTION

                                                                                NO.     18-08884

                                                                                consolidated with
 VERSUS
                                                                               NOS.     18-09422
                                                                                        18-10470
                                                                                        18-13668

 STATE OF LOUISIANA, ET AL.                                                    SECTION: “I”(3)


                                            ORDER

       The Court, having considered the petitions, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the objections thereto by petitioner,

Jason Jarrell Spikes, which are hereby OVERRULED for the following reasons, approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its own

opinion.

       Petitioner has filed two sets of objections, Rec. Docs. 52 and 53, both of which are largely

incomprehensible. To the extent that the objections relate to the claims addressed in the Report

and Recommendation, they primarily quote large passages from that Report and Recommendation

and then simply reurge the same arguments already addressed and correctly rejected in detail

therein.

       However, the Court additionally notes that petitioner peppers his objections with legal

jargon unrelated to the claims he asserted in these proceedings. To the extent that he intends those

references as additional claims, they are not properly before the Court. Because petitioner’s
         Case 2:18-cv-08884-LMA Document 54 Filed 06/11/19 Page 2 of 4




original claims were not concisely stated in his rambling petitions, he was required to supplement

his filings with a pleading clearly identifying each claim he was asserting. He filed such a

supplement, listing only seven claims. See Rec. Doc. 51, p. 8. He has not requested, much less

been granted, leave to assert any additional claims.

       Nevertheless, even if the Court were to construe the references as additional claims and

allowed him to assert them herein, they would not warrant relief. As an initial matter, as correctly

explained in the Report and Recommendation, petitioner has never “fairly presented” any claims

to the Louisiana Supreme Court, and, therefore, any new claims, whatever they may be, would

necessarily be unexhausted. See Rec. Doc. 51, pp. 2-4. “[A]bsent the applicability of an exception

to the exhaustion requirement, a federal court lacks the authority to grant habeas relief on an

unexhausted claim.” Mercadel v. Cain, 179 F.3d 271, 277 (5th Cir. 1999). Moreover, in any

event, petitioner’s cursory references, to the extent that they can be deciphered, fail to state

meritorious claims.

       For example, petitioner references the concept of “selective prosecution.” See, e.g., Rec.

Doc. 52, p. 1. However, to prevail on a selective prosecution claim, an individual must make two

showings:

       First, he must make a prima facie showing that he has been singled out for
       prosecution although others similarly situated who have committed the same acts
       have not been prosecuted. Second, having made the first showing, he must then
       demonstrate that the government’s selective prosecution of him has been
       constitutionally invidious.

United States v. Jennings, 724 F.2d 436, 445 (5th Cir. 1984) (citations omitted); accord United

States v. Weber, 162 F.3d 308, 333-34 (5th Cir. 1998). Here, petitioner has not made even the

first required showing.



                                                 2
          Case 2:18-cv-08884-LMA Document 54 Filed 06/11/19 Page 3 of 4




       Petitioner also makes numerous references to the “Brady Rule” throughout his objections.

See, e.g., Rec. Doc. 52, p. 2; Rec. Doc. 53, p. 6. With respect to a claim that the state withheld

evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, the United States

Supreme Court has held:

               A Brady violation occurs when the government fails to disclose evidence
       materially favorable to the accused. This Court has held that the Brady duty extends
       to impeachment evidence as well as exculpatory evidence, and Brady suppression
       occurs when the government fails to turn over even evidence that is known only to
       police investigators and not to the prosecutor.

Youngblood v. West Virginia, 547 U.S. 867, 869-70 (2006) (internal citations and quotation marks

omitted). Therefore, to prevail on a Brady claim, a petitioner “must show that (1) the state withheld

evidence, (2) the evidence was favorable to the accused, and (3) the evidence is material to guilt

or punishment.” DiLosa v. Cain, 279 F.3d 259, 262-63 (5th Cir. 2002). Here, any Brady claim

falters at the very first prong of the analysis, because petitioner has never presented any evidence

to corroborate his bald allegations that evidence was in fact withheld from the defense. See, e.g.,

Higgins v. Cain, Civ. Action No. 09-2632, 2010 WL 890998, at *5 (E.D. La. Mar. 8, 2010)

(“Where … a petitioner presents no evidence whatsoever … in support of a contention that Brady

material was in fact withheld from the defense, his claim fails at the initial prong of the Brady

inquiry.”), aff’d, 434 F. App’x 405 (5th Cir. 2011).

       Petitioner also repeatedly alleges that his ability to seek post-conviction relief has been

thwarted by roadblocks he has encountered in attempting to secure access to various records.

However, a conclusory claim of that nature does not warrant habeas relief. See, e.g., Castillo v.

McCain, Civ. Action No. 15-2376, 2017 WL 1232444, at *11-12 (E.D. La. Feb. 9, 2017), adopted,




                                                 3
         Case 2:18-cv-08884-LMA Document 54 Filed 06/11/19 Page 4 of 4




2017 WL 1211610 (E.D. La. Apr. 3, 2017), certificate of appealability denied, No. 17-30360 (5th

Cir. Feb. 27, 2018).

       Accordingly,

        IT IS ORDERED that the federal applications for habeas corpus relief filed by Jason

Jarrell Spikes are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this _____ day of June, 2019.




                                           __________________________________________
                                           LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                              4
